Carleton Harris, Chief Justice. Dissenting in Part. In my opinion, this Court is in error in reversing the Chancellor relative to his finding that the county officers who filed claims, which had been approved by the County Court, did not have to repay such funds. In its opinion, the Trial Court found that there was neither actual, nor “legal”, fraud; that accordingly, the Chancery Court has no jurisdiction to order repayment of funds approved as claims by the County Court, — nor does this Court make any finding of fraud. The Chancellor cited Arkansas Association of County Judges v. Greene, 232 Ark. 438, 338 S.W. 2d, 672. In that case, we stated: “We agree with appellant that the Chancery Court had no jurisdiction to order repayment of claims already allowed. In the absence of fraud (and we think no fraud was shown here) the remedy was by appeal to the Circuit Court. See: Art. 7 § 33 Constitution, Ark. Stats. § 27-2001, and Jones v. Capers, 231 Ark. 870, 333 S.W. 2d 242.” Of course, the above holding has been rendered many times. In Monroe v. Brown, 118 Ark. 524, 177 S.W. 40, we said: “This court has in its decisions steadily adhered to the rule that a county court, in the allowance of claims against the county, acts judicially, and that its judgments are not open to collateral attack except for fraud or lack of jurisdiction. Jefferson County v. Hudson, 22 Ark. 595; State, Use Izard County v. Hinkle, 37 Ark. 532; Cope v. Collins, Admr., 37 Ark. 649; Lincoln County v. Simmons, 39 Ark. 485.” Our most recent pronouncement on this subject was Cook v. Burchfield, Judge, handed down on June 16 of this year, where we reiterated our prior holdings that the Chancery Court had no jurisdiction, in the absence of fraud, to order repayment of claims already allowed by the County Court. Accordingly, I would affirm the Chancellor’s findings and therefore respectfully dissent.